              Case 2:19-bk-24804-VZ Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                     Desc
                                UNITEDMain
                                        STATES DEPARTMENT
                                           Document    Page 1OF
                                                              of JUSTICE
                                                                 18
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                   CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                     CHAPTER 11 (NON-BUSINESS)

    YUETING JIA,                                                    Case Number:                                  2:19-bk-24804-VZ
                                                                    Operating Report Number:                                         8
                                                         Debtor(s). For the Month Ending:                                       May-20

                                               I. CASH RECEIPTS AND DISBURSEMENTS
                                                      A. (GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                           $         75,008.32

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                           8,663.04
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                       66,345.28

4. RECEIPTS DURING CURRENT PERIOD                                                                                            4,384.50
   See ** below
5. BALANCE:                                                                                                                 70,729.78

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD                                                                          39,565.84

7. ENDING BALANCE:                                                                                                          31,163.94

8. General Account Number(s):                                                                             7987

    Depository Name & Location:                                            Wells Fargo Bank
                                                                           1403 Sartori Ave, Torrance, CA 90501


* All receipts must be deposited into the general account.
** Debtor's sources of income include W2 income from Faraday Future ($25,000 bi monthly - gross)
   and from Warmtime, Inc., from whom Debtor receives rental income for the sublease of real
   property located at 7 Marguerite Dr., Rancho Palos Verdes, CA 90275; 11 Marguerite Dr., Rancho
   Palos Verdes, CA 90275; 15 Marguerite Dr., Rancho Palos Verdes, CA 90275; and 19 Marguerite Dr.,
   Rancho Palos Verdes, CA 90275
   Rent for these properties has been prepaid through May 2020




                                                                          Page 1 of 8
             Case 2:19-bk-24804-VZ    Doc 819FROM
                           TOTAL DISBURSEMENTS  Filed 06/19/20
                                                   GENERAL       Entered
                                                           ACCOUNT        06/19/20
                                                                   FOR CURRENT PERIOD08:53:51       Desc
                                        Main Document      Page 2 of 18
  Date     Check
mm/dd/yyyy Number                    Payee                                                Purpose          Amount
  5/1/2020        U.S trustee                           Quarterly Fee Payment                        $          975.00
  5/6/2020        IRS                                   Tax Payment                                  $        8,162.00
 5/11/2020        McDonald's                            Food                                         $           29.83
 5/11/2020        McDonald's                            Food                                         $           29.05
 5/11/2020        Trader Joe's                          Food                                         $           21.89
 5/12/2020        Arco                                  Gas                                          $           34.70
 5/14/2020        Boiling Point                         Food                                         $           28.36
 5/14/2020        Tst* It S Boba                        Food                                         $            7.90
 5/18/2020        Starbucks                             Food                                         $           25.00
 5/18/2020        Mlbb Hot Pot                          Food                                         $          152.35
 5/18/2020        7-Eleven                              Gas                                          $           54.40
 5/22/2020        JJ Bakery                             Food                                         $           15.36
 5/26/2020        Wells Fargo                           Wire Trans Svc Charge                        $           30.00
 5/26/2020        Pachulski Stang Ziehl and Jones LLP   Partial payment of Wei Gan Settlement        $       30,000.00




                                                                  Page 2 of 8
               Case 2:19-bk-24804-VZ                      Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51    Desc
                                                              GENERAL
                                                           Main        ACCOUNT
                                                                Document    Page 3 of 18
                                                            BANK RECONCILIATION

                           Bank statement Date:                             5/29/2020 Balance on Statement:   31,163.94

Plus deposits in transit (a):
                                                                      Deposit Date        Deposit Amount




TOTAL DEPOSITS IN TRANSIT

Less Outstanding Checks (a):
                    Check Number                                       Check Date          Check Amount




TOTAL OUTSTANDING CHECKS:

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                        $31,163.94

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                           Page 3 of 8
          Case 2:19-bk-24804-VZ Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                Desc
                   II. STATUS OF PAYMENTS   TO SECURED
                                   Main Document   PageCREDITORS,
                                                        4 of 18   LESSORS
                         AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                      Post-Petition
                           Frequency of Payments                   payments not made
 Creditor, Lessor, Etc.          (Mo/Qtr)        Amount of Payment     (Number)          Total Due
N/A                       N/A                    N/A               N/A               N/A




                                                                          TOTAL DUE:                   0.00


                                                V. INSURANCE COVERAGE

                                                         Amount of    Policy Expiration     Premium Paid
                              Name of Carrier            Coverage           Date            Through (Date)
      General Liability N/A                        N/A               N/A                  N/A
 Worker's Compensation N/A                         N/A               N/A                  N/A
              Casualty N/A                         N/A               N/A                  N/A
               Vehicle N/A                         N/A               N/A                  N/A
               Others: N/A                         N/A               N/A                  N/A




                                                    Page 4 of 8
               Case 2:19-bk-24804-VZ                       Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                   Desc
                                                         I.D SUMMARY  SCHEDULE
                                                             Main Document   PageOF5CASH*
                                                                                    of 18
ENDING BALANCES FOR THE PERIOD:
                                       (Provide a copy of of montly account statements for each of the below)


                                                                               General Account:                 $             31,163.94
                                                                               Payroll Account:
                                                                                Tax Account**:                  $               945.00
            *Other Accounts:


               *Other Monies:
                                           Petty Cash (from below)

TOTAL CASH AVAILABLE:                                                                                                                     $    32,108.94


Petty Cash Transactions:
          Date                                       Purpose                                                           Amount

*See Exhibit 1 attached
hereto




TOTAL PETTY CASH TRANSACTIONS:



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                                  Page 5 of 8
              Case 2:19-bk-24804-VZ Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                                              Desc
                             VI. UNITED STATES
                                      Main      TRUSTEE
                                            Document    QUARTERLY
                                                      Page 6 of 18 FEES
                                          (TOTAL PAYMENTS)

 Quarterly Period                Total                                                                                                       Quarterly Fees
  Ending (Date)              Disbursements   Quarterly Fees                              Date Paid      Amount Paid                           Still Owing
    31-Dec-2019                   30,707.31 $        650.00                               27-Jan-2020 $       650.00                                    0.00
    31-Mar-2020                  119,300.00 $        975.00                               30-Apr-2020 $       975.00                                    0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00
                                                                                                                                                        0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                             Page 6 of 8
               Case 2:19-bk-24804-VZ Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                       Desc
                             VI SCHEDULE OFDocument
                                      Main COMPENSATIONPagePAID  TO INSIDERS
                                                            7 of 18
                                                           Date of Order                                                     Gross
                                                            Authorizing                                                 Compensation Paid
             Name of Insider                               Compensation                  *Authorized Gross Compensation During the Month
N/A                                                N/A                                   N/A                           N/A




                                     VII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                   Amount Paid
             Name of Insider                               Compensation                           Description           During the Month
N/A                                                N/A                                   N/A                           N/A




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                                              Page 7 of 8
         Case 2:19-bk-24804-VZ         Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                  Desc
                                        Main XI. QUESTIONNAIRE
                                             Document    Page 8 of 18

                                                                                                            No   Yes
1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as
   have been authorized by the court? If "Yes", explain below:                                                   X
   In the ordinary course of his personal affairs, the debtor made a timely tax payment of $8,162 to
   the Internal Revenue Service as provided on his 2019 tax return.



                                                                                                            No   Yes
2. Has the debtor-in-possession during this reporting period provided compensation or remuneration
   to any officers, directors, principals, or other insiders without appropriate authorization? If "Yes",
   explain below:                                                                                           X


3. State what progress was made during the reporting period toward filing a plan of reorganization

     Since the appointment of the Committee, the Debtor and Committee, and their respective
     professionals, have engaged in extensive discussions and negotiatons regarding the terms of the
     Plan. As ordered by the Court on January 23, 2020, the Debtor, the Committee and certain
     creditors participated in mediation sessions on February 4 and 6, 2020. Based, in part, on those
     discussions, the Debtor filed his Third Amended Disclosure Statement and corresponding
     Amended Plan and Plan Solicitation Procedures Motion (the "Solicitation Procedures Motion"),
     which was heard on March 19, 2020. The Order granting the Solicitation Procedures Motion was
     approved by order entered on March 20, 2020 [Docket 485]. The order confirming the Amended
     Plan was entered      on June 5, 2020 [Docket 810].


4. Describe potential future developments which may have a significant impact on the case:

5. Attach copies of all Orders granting relief from the automatic stay that were entered during the
   reporting period.
                                                                                                            No   Yes
6. Did you receive any exempt income this month, which is not set forth in the operating report? If
   "Yes", please set forth the amounts and sources of the income below.                                     X


I,   Yueting Jia,
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-
     possession operating report and that the information contained herein is true and complete to the
     best of my knowledge.




        6118
                   ⼼
     ________________________
     Date                                                           卯压
                                                        ______________________________________________
    Case 2:19-bk-24804-VZ           Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51   Desc
                                     Main Document    Page 9 of 18

Exhibit 1

As disclosed in the Debtor's Schedules filed on
October 17, 2019, the Debtor's assets in the
Peoples' Republic of China have been frozen
and, as such, the Debtor has no visibility as
to those assets.
         Case 2:19-bk-24804-VZ                        Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                                 Desc
                                                       Main Document    Page 10 of 18
Wells Fargo Everyday Checking
May 31, 2020       ■   Page 1 of 4




                                                                                                           Questions?
YUETING JIA                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESION
CH11 CASE #19-24804 (CCA)                                                                                    1-800-742-4932
7 MARGUERITE DR                                                                                              TTY: 1-800-877-4833
RANCHO PALOS VERDES CA 90275-4476                                                                            En español: 1-877-727-2932



                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit          ✓
                                                                                                           Online Bill Pay                Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking                 Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Statement period activity summary                                                                          Account number:              7987
         Beginning balance on 5/1                                                 $66,345.28               YUETING JIA
         Deposits/Additions                                                         4,384.50               DEBTOR IN POSSESION
                                                                                                           CH11 CASE #19-24804 (CCA)
         Withdrawals/Subtractions                                                - 39,565.84
                                                                                                           California account terms and conditions apply
         Ending balance on 5/31                                                  $31,163.94
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




      (114)
      Sheet Seq = 0142583
      Sheet 00001 of 00002
         Case 2:19-bk-24804-VZ                      Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                               Desc
                                                     Main Document    Page 11 of 18
May 31, 2020      ■   Page 2 of 4




Transaction history

                         Check                                                                                  Deposits/         Withdrawals/         Ending daily
       Date             Number Description                                                                      Additions         Subtractions             balance
       5/1                     Quarterly Fee Payment 200430 6Nvon8O7Q01 Yueting Jia                                                     975.00           65,370.28
       5/6                     IRS Usataxpymt 050620 222052714845367 Yueting Jia                                                      8,162.00           57,208.28
       5/11                    Purchase authorized on 05/08 McDonald's F1120 Torrance CA                                                 29.83
                               S460130137882428 Card 6155
       5/11                    Purchase authorized on 05/08 McDonald's F1120 Torrance CA                                                 29.05
                               S460130155076421 Card 6155
       5/11                    Purchase authorized on 05/10 Trader Joe's #233 Rancho Palos CA                                            21.89           57,127.51
                               P00300132055104027 Card 6155
       5/12                    Purchase authorized on 05/12 Arco #42372 Ampm Carson CA                                                   34.70           57,092.81
                               P00000000473756339 Card 6155
       5/14                    Purchase authorized on 05/12 Boiling Point Gard Gardena CA                                                28.36
                               S580134023701018 Card 6155
       5/14                    Purchase authorized on 05/12 Tst* It S Boba Tim Gardena CA                                                  7.90          57,056.55
                               S460134026259191 Card 6155
       5/15                    Faraday & Future Direct Dep 200515 925014142167Xt9                                1,987.86                                59,044.41
                               Jia,Yueting
       5/18                    Purchase authorized on 05/16 Starbucks 800-782-7282 WA                                                    25.00
                               S380138005377357 Card 6155
       5/18                    Purchase authorized on 05/16 Mlbb Hot Pot San Gabriel CA                                                 152.35
                               S460138043459672 Card 6155
       5/18                    Purchase authorized on 05/16 7-Eleven Rancho Palos CA                                                     54.40           58,812.66
                               P00000000284843008 Card 6155
       5/22                    Purchase authorized on 05/20 JJ Bakery Alhambra Alhambra CA                                               15.36           58,797.30
                               S380142004179804 Card 6155
       5/26                    Wire Trans Svc Charge - Sequence: 200526195795 Srf#                                                       30.00
                               0000714147735030 Trn#200526195795 Rfb#
       5/26                    WT Fed#06500 Banc of California /Ftr/Bnf=Pachulski Stang Ziehl                                        30,000.00           28,767.30
                               and Jones LLP Srf# 0000714147735030 Trn#200526195795 Rfb#
       5/29                    Faraday & Future Direct Dep 200529 592039459160Xt9                                2,396.64                                31,163.94
                               Jia,Yueting
       Ending balance on 5/31                                                                                                                           31,163.94
       Totals                                                                                                  $4,384.50           $39,565.84

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 05/01/2020 - 05/31/2020                                                Standard monthly service fee $10.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period

                                                                                                                                                                3
       Have any ONE of the following account requirements


                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                     $28,767.30    ✔



                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                       $4,384.50    ✔

         · Total number of posted debit card purchases or posted debit card payments of                                    10                             10    ✔

           bills in any combination
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card

       Monthly service fee discount(s) (applied when box is checked)
       Age of primary account owner is 17 - 24 ($10.00 discount)            3
         Case 2:19-bk-24804-VZ                         Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                           Desc
                                                        Main Document    Page 12 of 18
May 31, 2020       ■   Page 3 of 4




Monthly service fee summary (continued)
        The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
        Transactions occurring after the last business day of the month will be included in your next fee period.
        RC/RC




         IMPORTANT ACCOUNT INFORMATION

Effective June 20, 2020, we are updating the Funds Availability Policy in our Deposit Account Agreement as follows:

In the "Longer delays may apply" section, when a longer delay applies, we are making the following changes:
- The amount of your deposit that may be available on the first business day after the day of your deposit is increasing from $200 to
$225.
- We are changing the check deposit amount exception that may lead to a delay of generally no more than seven business days from
"You deposit checks totaling more than $5,000 on any one day" to "You deposit checks totaling more than $5,525 on any one day."

In the "Special rules for new accounts" section, setting forth special rules that apply during the first 30 days your account is open, we
are updating the amounts in the two bullets in the second paragraph from $5,000 to $5,525 and from $200 to $225 as follows:
- The first $5,525 of a day's total deposits of cashier's, certified, teller's, traveler's, and federal, state, and local government checks and
U.S. Postal Service money orders made payable to you will be available on the first business day after the day of your deposit.
- The excess over $5,525 and funds from all other check deposits will be available on the seventh business day after the day of your
deposit. The first $225 of a day's total deposit of funds from all other check deposits, however, may be available on the first business
day after the day of your deposit.



To provide you with additional flexibility to access accounts, we have increased the daily ATM withdrawal limit on your Wells Fargo
Debit, ATM, or EasyPay Card(s) to $710. Any card that already has a daily ATM withdrawal limit of $710 or more remains the same. To
view your card limits any time, sign on at wellsfargo.com/cardcontrol and click on Open Card Details.




      Sheet Seq = 0142584
      Sheet 00002 of 00002
         Case 2:19-bk-24804-VZ                       Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                            Desc
                                                      Main Document    Page 13 of 18
May 31, 2020      ■   Page 4 of 4




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved
         Case 2:19-bk-24804-VZ                        Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                                 Desc
                                                       Main Document    Page 14 of 18
Wells Fargo Everyday Checking
May 31, 2020       ■   Page 1 of 3




                                                                                                           Questions?
YUETING JIA                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESION
CH11 CASE #19-24804 (CCA)                                                                                    1-800-742-4932
7 MARGUERITE DR                                                                                              TTY: 1-800-877-4833
RANCHO PALOS VERDES CA 90275-4476                                                                            En español: 1-877-727-2932



                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit
                                                                                                           Online Bill Pay          ✓     Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking           ✓     Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Statement period activity summary                                                                          Account number:              7979
         Beginning balance on 5/1                                                    $955.00               YUETING JIA
         Deposits/Additions                                                              0.00              DEBTOR IN POSSESION
                                                                                                           CH11 CASE #19-24804 (CCA)
         Withdrawals/Subtractions                                                     - 10.00
                                                                                                           California account terms and conditions apply
         Ending balance on 5/31                                                     $945.00
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




      (114)
      Sheet Seq = 0142581
      Sheet 00001 of 00002
         Case 2:19-bk-24804-VZ                         Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                                 Desc
                                                        Main Document    Page 15 of 18
May 31, 2020       ■   Page 2 of 3




Transaction history

                          Check                                                                                      Deposits/         Withdrawals/          Ending daily
       Date              Number Description                                                                          Additions         Subtractions              balance
       5/29                     Monthly Service Fee                                                                                           10.00               945.00
       Ending balance on 5/31                                                                                                                                        945.00
       Totals                                                                                                            $0.00               $10.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


        Fee period 05/01/2020 - 05/31/2020                                                   Standard monthly service fee $10.00                  You paid $10.00

        How to avoid the monthly service fee                                                                    Minimum required                   This fee period

                                                                                                                                                                      3
        Have any ONE of the following account requirements


                                                                                                                                                                      3
          · Minimum daily balance                                                                                        $1,500.00                        $955.00


                                                                                                                                                                      3
          · Total amount of qualifying direct deposits                                                                    $500.00                           $0.00
          · Total number of posted debit card purchases or posted debit card payments of                                        10                              0
            bills in any combination
          · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
            Campus Debit Card

        Monthly service fee discount(s) (applied when box is checked)
        Age of primary account owner is 17 - 24 ($10.00 discount)              3
        The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
        Transactions occurring after the last business day of the month will be included in your next fee period.
        RC/RC




         IMPORTANT ACCOUNT INFORMATION

Effective June 20, 2020, we are updating the Funds Availability Policy in our Deposit Account Agreement as follows:

In the "Longer delays may apply" section, when a longer delay applies, we are making the following changes:
- The amount of your deposit that may be available on the first business day after the day of your deposit is increasing from $200 to
$225.
- We are changing the check deposit amount exception that may lead to a delay of generally no more than seven business days from
"You deposit checks totaling more than $5,000 on any one day" to "You deposit checks totaling more than $5,525 on any one day."

In the "Special rules for new accounts" section, setting forth special rules that apply during the first 30 days your account is open, we
are updating the amounts in the two bullets in the second paragraph from $5,000 to $5,525 and from $200 to $225 as follows:
- The first $5,525 of a day's total deposits of cashier's, certified, teller's, traveler's, and federal, state, and local government checks and
U.S. Postal Service money orders made payable to you will be available on the first business day after the day of your deposit.
- The excess over $5,525 and funds from all other check deposits will be available on the seventh business day after the day of your
deposit. The first $225 of a day's total deposit of funds from all other check deposits, however, may be available on the first business
day after the day of your deposit.
         Case 2:19-bk-24804-VZ                       Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                            Desc
                                                      Main Document    Page 16 of 18
May 31, 2020       ■   Page 3 of 3




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                      Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total    $                         + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description               Amount




                    Total    $                         -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




      Sheet Seq = 0142582
      Sheet 00002 of 00002
            Case 2:19-bk-24804-VZ                 Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                       Desc
                                                   Main Document    Page 17 of 18

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): MONTHLY OPERATING REPORT NO. 8 will be
  served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
  manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 June 19, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) ____________ , I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 19, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 19, 2020                Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 819 Filed 06/19/20 Entered 06/19/20 08:53:51                                       Desc
                                              Main Document    Page 18 of 18


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
